Title: From Thomas Jefferson to De Corny, 18 February 1787
From: Jefferson, Thomas
To: Ethis de Corny, Louis Dominique



Dear Sir
Paris Feb. 18. 1787.

The inclosed letter to the Prevot des Marchands et echevins de Paris is to acknolege the receipt of the report which you were so kind as to put into my hands, and which I immediately forwarded to the Governor of Virginia. As the letter is written in English, and will therefore need your explanation, I take the liberty of passing it thro’ your hands, and even of praying you to put the address on it, lest I should err in that. I do this with the more pleasure as it gives me occasion to renew my thanks to you for the zeal and energy with which your aid has been afforded, as well as my assurances of the esteem & respect with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

